Citation Nr: 1200085	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  05-35 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether clear and unmistakable error was committed in an October 2002 Board decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to June 1972.
This matter is before the Board as an original action on the motion of the moving party in which he alleges clear and unmistakable error (CUE) in an October 10, 2002 decision of the Board of Veterans' Appeals (Board), which reopened and then denied a claim seeking entitlement to service connection or PTSD.


FINDINGS OF FACT

1.  In October 2002, the Board reopened and denied the Veteran's claim seeking service connection for PTSD 

2.  The correct facts, as they were known at the time of the October 10, 2002 decision were before the Board, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The October 10, 2002 Board decision denying entitlement to service connection for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the moving party's allegations of CUE.  The United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

In October 2002, the Board reopened the Veteran's claim seeking entitlement to service connection for PTSD.  After reviewing and weighing the evidence, the Board concluded that the preponderance of the evidence did not adequately show a confirmed diagnosis of PTSD and denied the claim.  The Veteran argues that he was diagnosed with PTSD in 1994 and that the Board should have granted service connection based upon the earlier diagnosis.

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2011); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2011); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R.       § 20.1403(b) and (c) (2009); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R.  § 20.1403(e).

In this case, the Veteran argues that the Board committed CUE in its October 10, 2002 decision in denying entitlement to service connection for PTSD based on lack of current diagnosis because he was diagnosed with PTSD in 1994.  However, review of the evidence shows that he had been diagnosed with various acquired psychiatric disabilities prior to October 2002 and that while some treatment records suggested PTSD, others specifically ruled out the diagnosis.  As noted in the October 2002 decision, it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Therefore, after carefully weighing all of the evidence, the Board found, at that time, that the preponderance of the evidence did not support the finding of a confirmed diagnosis of PTSD.

As noted above, a valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In this case, the Veteran's argues that the Board incorrectly weighed the evidence when it denied his claim in October 2002.  Consequently, his argument is not subject to CUE.

Further, it does not appear that the Board committed an error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  In this case, the correct facts, as they were known at the time, were before the Board.  The weight that the Board placed on the Veteran's lay statements and medical testimony is not a matter of CUE.

For the reasons just stated, the appeal as to whether there was CUE in the October 10, 2002 decision must be denied.

ORDER

The motion to revise the Board's October 2002 decision on the basis of CUE is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


